Case 2:19-cv-02697-FB-ST Document 14 Filed 08/02/19 Page 1 of 2 PageID #: 102



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
……………………………………………………….
Jacovetti Law, P.C., Renaissance Capital Group,      :              NOTICE OF VOLUNTARY
LLC, FCS Capital Group, LLC, and Ultimate            :              DISMISSAL PURSUANT TO
Relief, LLC                                          :              F.R.C.P. 41(a)(1)(A)(i)
                                                     :
                                       Plaintiff(s), :
                                                     :
               - against -                           :              Case No.: 2:19-civ-2697
                                                     :
Creditor’s Relief, LLC, Lupolover Mgmt., Inc.,       :
Law Offices of Michael Lupolover, P.C., Iazzetta :
Law LLC, Michael Lupolover, Suzanne Iazzetta, :
Peter Tiflinsky, Allan Tunit, Affiliate Marketing    :
Group, LLC, Premier Developers, LLC, Premier         :
Credit Pro, LLC, Premier Capital, LLC, Premier       :
Solutions Today, LLC, Premier Pro Management, :
LLC, Capital Comeback, LLC, Premier Debt Help, :
LLC, Premier Financial, LLC d/b/a                    :
mycapitalkey.com, Premier Data World, LLC,           :
Premier Debt Pro Servicing, LLC, Premier             :
Consultant Group, LLC d/b/a Premier Debt Solvers, :
and Premier Financial, LLC,                          :
                                                     :
                                       Defendant(s). :
………………………………………………………:


         NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.C.R.P. 41(a)(1)(A)(i)

         Pursuant to 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, counsel to the plaintiffs,

hereby gives notice that the above-captioned action is dismissed, without prejudice against the

defendants.


Dated:          New York, New York
                August 2, 2019



                                                     HUERTA PLLC
                                                     Attorneys for Plaintiffs
Case 2:19-cv-02697-FB-ST Document 14 Filed 08/02/19 Page 2 of 2 PageID #: 103




                             By:   _________________________________
                                   Michael A. Huerta
                                   Bar No. MH1408

                                   HUERTA PLLC
                                   447 Broadway #245
                                   New York, New York 10013

                                   212-729-4385 t
                                   866-959-0064 f
                                   michael@huertapllc.com




                                        2
